Citation Nr: 1310443	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  12-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connation for a right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to August 1957.

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.  

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In March 2013, the Veteran submitted additional written evidence with a waiver of RO adjudication. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has bilateral hearing loss disability causally related to active service. 

2.  There is no clinical evidence of record of bilateral hearing loss disability within 53 years after separation from service. 

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has tinnitus causally related to active service.

4.  The Veteran has reported that his tinnitus began in approximately 2001 or 2007, more than forty years after separation from service.

5.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a right elbow disability causally related to active service.

6.  The Veteran is less than credible with regard to a chronic right elbow disability since service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2012).

2.  Tinnitus was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2012).

3.  Right elbow disability was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1131, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in September 2010.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), VA and private medical records and correspondence, and the statements of the Veteran in support of his claims, to include his testimony at a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  March 2013 correspondence from Dr. S.S. reflects that he has seen the Veteran on more than one occasion since 2009.  No treatment records were attached to the correspondence and the Veteran has not provided any records from Dr. S.S. or authorization for VA to obtain records.  VA requested the Veteran to provide treatment records, or authorization for VA to obtain the records in September 2010, but he has failed to do so.  In addition, on his VA Form 21-526B received by VA in 2010, and his VA Form 21-526 received by VA 2011, the Veteran failed to list any treatment providers for his elbow.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board also notes that any such records would be more than 50 years after separation from service; thus, they would not be probative of a chronic disability within one year of service.

With regard to his claim for entitlement to service connection for a hearing loss disability, the Veteran provided a completed VA Form 21-4142 for AccuQuest for treatment in 2010.  In response to a VA request for records to AccuQuest, VA received October 2010 records.  The October 2010 record reflects that the Veteran reported that he had had his last hearing test four months previously.  No record of such a test is associated with the claims file.  Again, the duty to assist is not a one way street.  The Veteran has not identified any provider other than AccuQuest.  In addition, the Board has the results of two audiometric tests in October 2010 and one in August 2011.  Thus, the Board finds that a fourth test from approximately June 2010, a mere four months prior to two other tests, is not necessary.  

VA examinations with opinions were obtained in August 2011 (hearing loss and tinnitus) and September 2012 (elbow).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations/opinions are more than adequate as they are predicated on interviews with the Veteran regarding his symptoms, a review of the claims file to include the Veteran's treatment records, clinical examinations, and diagnostic testing, and include rationales for the opinions proffered.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Bilateral hearing loss disability

The Veteran avers that he has a bilateral hearing loss disability as a result of active service.  An essential element of a claim for service connection is evidence of a current disability.  An August 2011 VA examination report is of record.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
30
LEFT
15
15
20
35
35

His speech recognition score was 94 percent for the right ear and 96 percent for the left ear.  Based on the foregoing, the Veteran does not have a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for bilateral hearing loss disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997). 

For purposes of thoroughness, the Board will discuss the other evidence of record.  The claims file includes an October 4, 2010 private audiogram record from AccuQuest.  It notes that no bone conduction testing was done, and it does not have any speech audiometer results noted.  The audiogram, as interpreted by the Board, reflects the following results:






HERTZ



500
1000
2000
3000
4000
RIGHT(o)
25
25
20
--
35
LEFT (x)
25
25
20
--
25

According to the October 2010 AccuQuest results, the Veteran does not have a hearing loss disability for VA purposes because the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is not 40 decibels or greater; the thresholds for at least three of these frequencies are not 26 decibels or greater; and there is no evidence of a speech recognition score of score of less than 94 percent 38 C.F.R. § 3.385 (2012).  Thus, service connection for bilateral hearing loss disability is not warranted based on the October 4, 2010 examination.

The Board also acknowledges that the Veteran underwent a VA audiology test three weeks later on October 22, 2010.  An audiology consult record reflects that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
35
LEFT
10
15
20
40
35

The Veteran's speech recognition score was 86 percent for the right ear and 82 percent for the left ear.  Bone conduction testing was not performed on the left ear.  The Veteran's speech recognition scores indicate that he has a hearing loss disability for VA purposes because they are less than 94 percent.  In addition, he has a left ear hearing loss disability for VA purposes because the auditory threshold at the 3,000 frequency is 40 decibels.  Despite these findings, service connection is still not warranted.

The Board notes that there appear to be significant differences in the three examinations of record.  For example, the October 22, 2010 examination record notes hearing acuity of 10 dB at 500 hertz for the left ear, whereas three weeks early, the Veteran's hearing was noted to 25 dB at 500 hertz for the left ear.  In addition, the Veteran's speech recognition score was 82 percent for the left ear on October 22, 2010, but was 96 percent for the left ear in August 2011.  

The Board finds that the August 2011 VA test is the most probative of the examinations with regard to the current state of the Veteran's hearing acuity; it is the most recent and the most thorough.  In addition, testing both before October 22, 2010 and subsequent to October 22, 2010 does not reflect bilateral hearing loss disability for VA purposes.  Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See also White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

Even if the Board were to find that the Veteran had bilateral hearing loss disability for VA purposes based on the October 22, 2010 audiology records, the Board still finds that service connection is not warranted. 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's DD 214 reflects that his primary military occupational specialty was a military police man.  The Board finds that some exposure to acoustic trauma in service as a military policeman is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  The Board acknowledges that the Veteran has contended that he had exposure to artillery noise while in service because his military police unit was assigned to an artillery unit.  (See Board hearing transcript pages 3-5.)  The Board does not find that the Veteran would have significant consistent noise exposure to artillery merely because the Veteran's unit was assigned to an artillery unit; however, some exposure may be found.

The Board also notes that in a December 2012 statement, the Veteran's accredited representative stated that the Veteran served as a military policeman while on active duty in Vietnam from September 1, 1966 to August 29, 1967.  The Veteran's records are negative for any service in Vietnam.  In addition, his DD 214 reflects his dates of active service were from September 1955 to August 1957.  A VA Form 21E-1990, dated in July 1966, reflects that the Veteran's terminal date of reserve obligation was in March 1960 and he had no active duty after August 1957.  In addition, November 1968 correspondence from the Veteran reflects that he was a full time student in 1967 and 1968, and had been discharged from the service in August 1957.  Based on the foregoing, the Board finds that the accredited representative's statement that the Veteran had service in Vietnam in the 1960s is an error, and will not be considered by the Board.

The Veteran testified that after he got out of the military, his work was "basically bookkeeping;" however, he testified that he did have an apprenticeship with a machine shop of a Boat company.  He testified that this was a four year program running heavy machinery with no ear protection. (See Board hearing transcript page 6.)  The October 2010 audiology consult record reflects that he reported that he worked as a machinist for a boat company for 7 years.  The August 2011 VA examination report reflects that he Veteran reported that he worked as a machinist for a boat company for more than 6 1/2 years. 

The Veteran's STRs include a clinical evaluation report for separation purposes (the date is not entirely visible due to apparent fire damage) which reflects that the Veteran's ears were noted to be normal.  No audiometric results are noted on the report.  The examination report reflects that his hearing on whispered voice testing was 15/15 bilaterally.  While audiometric testing is undoubtedly more precise than a whisper voice test, the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992). 

The Veteran's report of medical history for separation purposes reflects that the Veteran denied ever having ear trouble.  

A third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that this third requirement for service connection has not been met.  

The August 2011 VA examiner considered the Veteran's statements as to acoustic trauma in service and acoustic trauma post service.  The examiner also performed a examination of the Veteran, and considered the results, along with the Veteran's medical records and age.  The examiner opined that the Veteran's current hearing loss is less likely as not caused by or a result of his military service.  She noted that the Veteran's pre- and post-service occupational noise exposure and his recreational noise exposure provide more compelling evidence for noise damage to the auditory system than the Veteran's report of driving a patrol car and working gate security in a non-combat setting as a military police officer.  She also noted that the current configuration of hearing loss follows the natural progression and effects of age on the hearing organ and should not be dismissed as a contributing factor to his current hearing loss.  The examiner considered that the Veteran had prior work experience as a beamer in a lace factory and as a machinist for a boat company, and that he had recreational noise exposure with hunting and shooting.  The record also reflects that the Veteran reported a positive family history of hearing loss for both parents.  The Board finds that the opinion of the August 2011 VA examiner is supported by the evidence of record.  

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for more than five decades after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The earliest clinical evidence of left ear hearing loss is 2010, approximately 53 years after the Veteran separated from active service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board notes that the Veteran has not contended that he has had hearing loss since service.  Regardless, the Board finds that any statement by the Veteran that he has had hearing loss since service is less than credible when considered with the record as a whole, to include his denial of such upon separation. 

In the present claim, there is no clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between a hearing loss disability and active service.  To the contrary, the clinical record is against such a finding.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation; thus, he is not competent to provide a probative opinion as to whether any current hearing loss is the level of disability required for VA compensation purposes, and whether any hearing loss is due to acoustic trauma in service or to his post-service acoustic trauma as a machinist, post-service recreational exposure, or age.  In addition, the fact that the Veteran uses adaptive telephone equipment may be indicative of a hearing loss; however, it is not indicative of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran avers that he has tinnitus as a result of active service.  The Veteran is considered competent to report ringing or roaring in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). 

As noted above, the Board finds that some acoustic trauma is consistent with the Veteran's service as a military policeman.  
 
Importantly, the Veteran has not contended that his tinnitus symptoms first arose during service.  The October 2010 VA audiology record reflects that the Veteran reported chronic intermittent bilateral tinnitus of two to three years in duration.  The August 2011 VA examination report reflects that the Veteran reported that the onset of his intermittent tinnitus was 10 years earlier, or in approximately 2001.  There is no competent credible evidence of record that the Veteran had tinnitus in service, within one year after separation from service, or even within 40 years after separation from service.  The Veteran's STRs are negative for any complaints of tinnitus.  His report of medical examination for separation purposes reflects that he denied every having had ear trouble.  

The August 2011 VA examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of his military service.  The examiner further opined that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  As noted above, the Veteran is not service connected for a hearing loss disability.  

The Veteran may believe that he has a tinnitus due to service; however, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  Ringing or roaring in the ears may be related to numerous conditions, such as age-related hearing loss, acoustic trauma, a build-up of earwax, medicines, blood flow, nerve problems, and/or infections.  Moreover, it may be chronic or intermittent.  The Board finds that an opinion by the Veteran as to causation does not constitute competent medical evidence and lacks probative value.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the foregoing, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right elbow disability

The Veteran avers that he has a right elbow disability as a result of active service.  

The Veteran is competent to report pain and swelling; however, he has not been shown to possess the experience, training, or education necessary to diagnosis an elbow disability.  (In the present case, there is no evidence that the Veteran has a bone protruding through the skin or some similar bone disability which can be seen with the naked eye.)  As noted above, an essential element of a claim for service connection is evidence of a current disability.  The Veteran underwent a VA examination in September 2012.  The report reflects that the Veteran's x-rays were within normal limits.  It was further noted that his "range of motion was altered due to his tremors and rigidity.  During his exam he was pointing to his forearm not his elbow.  Forearm x-rays are normal.  He does not have any current diagnosis for his right elbow."  The Board finds that the clinical findings by the VA examiner, who has medical training, are more probative than the Veteran's lay opinion.
The claims file includes March 2013 correspondence from Dr. S.S.  It reflects that Veteran has been a patient of the C. Medical Center Adult Medicine since 2009.  Dr. S.S. stated that the Veteran had chronic swelling and pain of the right elbow.  Dr. S.S. failed to provide a diagnosis of an underlying malady or disability.   

Service connection may not be granted without a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  There is no competent credible evidence of record which reflects a diagnosis of a disability of the Veteran's right elbow.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a right elbow disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997). 

Assuming arguendo that the Veteran did have a right elbow disability which was manifested by chronic swelling and pain upon range of motion, the evidence does not support a finding that it is causally related to active service.  

The Veteran testified at the March 2013 hearing that he was working the mess hall in service, and slipped and landed on his elbow.  A handwritten note, dated in September 1956, reflects that the Veteran had fallen and struck his right elbow.  It was noted that he had a superficial abrasion and tenderness.  The impression was "contusion".  The Veteran's report of medical examination for separation purposes reflects that upon clinical examination his upper extremities were noted to be normal.  His report of medical history for separation purposes reflects that he denied any painful or trick elbow.  Thus, the STRs indicate that any injury in September 1956 was acute and had resolved by the time the Veteran separated from service in 1957.  

The earliest clinical evidence of right elbow complaints is in approximately 2009 or 2010, approximately 52 years after the Veteran separated from active service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Dr. S.S., in the above mentioned March 2013 correspondence, stated as follows:

This patient has been seen more than once for right elbow pain and swelling.  The most recent visit for this problem was 1/8/13.  Upon this physical examination, he was found to have swelling and pain upon range of movement in his right elbow.  He suffers from chronic swelling and pain of the right elbow which is worsened with movement or increased activity.  These findings are probably from a previously sustained injury."

Dr. S.S. did not provide any clinical records from the Veteran's treatment.  In addition, although he stated that the Veteran's chronic pain and swelling is probably from a previously sustained injury, he failed to state whether it was as likely as not from an injury which occurred more than 50 years earlier, failed to provide x-rays results, failed to provide a diagnosis, failed to state how severe the prior injury would likely to have been to result in chronic swelling and pain, and failed to provide any rationale.  Thus, the Board finds that the opinion lacks probative value.  See Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See also White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   

A July 2010 VA record and addendum reflects that the Veteran reported that he had a history of a fall in September 1956.  It was further noted that he had been treated symptomatically.  The Veteran reported that he continued to have some problems with his right elbow and seemed to think that the fall may have some relation to the current discomfort.  It was noted that the Veteran "wanted this info to be entered in his records."  The Veteran did not want an evaluation at the time.

Handwritten notes on the Veteran's September 2012 Supplemental State of the Case reflect that the "only person who can testify the right elbow" is the Veteran, who has lived with it since 1956.  It is further written that the Veteran's right forearm has swelled up some 7.5 inches (from the elbow).  

In a statement dated in September 2011, the Veteran stated that he injured his right elbow while in Italy.  He stated that the upper half of his right arm is twice the size of the upper portion of his left arm.  

The Board finds that there is no competent credible evidence that the Veteran has a current right elbow disability causally related to active service.  In addition to the lack of evidence supporting service-connection, the Veteran testified that he has been told by doctors that his injury could be a "tennis elbow kind of injury" and due to "repetitive turning of the arm."  (See Board hearing transcript page 9.)  Thus, according to what the Veteran reported he was told, his elbow injury is not related to an in-service fall.

The Board also finds that the Veteran is less than credible with regard to any statements as to continuity of symptomatology since service.  The Veteran testified that he injured his injury in a fall in September 1956, and was subsequently put on light duty for three to four months.  (See Board hearing transcript pages 9 and 10.)  The Veteran's STRs are entirely negative for the Veteran being put on light duty for several months.  The Board finds that if the Veteran were placed on light duty for three to four months, it would have been reasonable for such to have been noted in the STRs; it is not.  In addition, the Board finds that if the Veteran had been placed on extensive light duty (such as three to four months) for his elbow, it would not have been reasonable for him to have denied having had a painful or trick elbow on his separation examination.  The Board also notes that, upon clinical examination for separation, the Veteran's upper extremities were noted to be normal.  Finally, the Board notes that more than a year after separation from active service, the Veteran completed a report of medical history for enlistment in the National Guard.  The Veteran's October 1958 report of medical history for enlistment in the National Guard reflects that he again denied a painful or trick elbow. 

The Veteran also testified that approximately one to two years after service, he saw a doctor for his elbow because it would swell up while he was building a house and "dragging a wheelbarrow around".  There are no clinical records of any such treatment.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  However, the mere fact that the Veteran's elbow may have swelled up while he was using it to do manual labor in 1957, 1958, or 1959, is not indicative that the superficial abrasion and tenderness in 1956 was casually related to post-service symptoms.  In addition, as noted above, the October 1958 record reflects that the Veteran denied a painful or trick elbow.  The Board has also considered that it has been more than 50 years since the Veteran's service and that memories may fade over time.  The Board finds that the records in the 1950s which are more contemporaneous to service are more credible than statements made decades later for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

The September 2012 VA examination report reflects that the Veteran reported that he had sought treatment for his right elbow "once or twice" since the 1956 accident and that he takes aspirin once or twice per month for his pain.  He reported that his right arm will flare up "so bad once per year that he is not able to use his arm."  The examiner noted that the Veteran had less movement than normal, but that there was no objective evidence of painful motion of the right elbow.

The evidence reflects that after service, the Veteran worked as a machinist for approximately 6 to 7 years.  It also reflects that he is right handed.  The Board finds that if the Veteran had chronic swelling and pain of the right elbow since service, it would have been reasonable for him to have sought treatment more than "once or twice" in the ensuing 50 years, especially while working as a machinist for six to seven years, playing tennis, doing manual labor, and hunting.  

The Board also notes that continuity of symptoms, as an avenue to achieve service connection, is warranted for chronic diseases listed in 38 C.F.R. § 3.309.  Walker, 708 F.3d at 1331.  The Veteran has not been diagnosed with any such chronic disease.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a right elbow disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connation for a right elbow disability is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


